Notice of Pre-AIA  or AIA  Status
Claims 1-30 are currently presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/16/2022 has been entered.

Response to Amendment
4.      The amendment filed on March 16, 2022 has been entered and considered by the examiner.
By the amendment, claims 1 and 30 are amended. In view of the amendments made, examiner modified the prior art rejection. 

Response to 35 USC 101 arguments


5.        Applicant’s arguments regarding the 35 USC 101 rejection have been fully considered but are not persuasive. 
Applicant arguments
Independent claims 1 and 30 have been amended to recite the step of manufacturing the object according to the geometry of the object. Applicant submits that the addition of this limitation renders moot the cited 35 U.S.C. § 101 rejection.

Examiner response
Examiner found the step of manufacturing the object according to the geometry of the object has the broader meaning and merely claiming the idea of a solution or outcome and, thus it is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f) Claim do not contain additional elements that shows the particular way to achieve the manufactured object such that the given technology i.e., additive manufacturing is improved. Examiner recommend to include additive manufacturing in the preamble of the claim and the limitations need to include 3D CAD model and its display in each steps  (see ( MPEP 2106.04(a)(2) (III)(A).. "a claim to a method for rendering a halftone image of a digital image by comparing, pixel by pixel,....")  such that it is not practically perform in the human mind or with the pen and paper. 


Response to 35 USC prior arguments

6.      Applicant's arguments filed 03/16/2022 have been fully considered. Applicant argues as previously submitted Newman is not disclosing defining a geometry based on the cell body but rather limiting the cell structure to a geometry (the container). In contrast, the limitation of the present claims defines the geometry of the object by the cell body resulting from the growth process. Therefore independent claims 1 and 30, and claims 3-20 and 22-29 that depend therefrom are believed allowable. 

Examiner response
In view of the amendment made, examiner cited the another reference(Anand) that teaches manufacturing the object. Examiner use the Newman reference for the CAD concepts of cellular modeling with the cell structure to a geometry. Thus, it is obvious to combine the Anand reference with Newman  since Newman teaches the bio-inspired concept of cellular modeling that can be used in Anand for simulating fabrication (additive manufacturing) for manufacturing the object.  

                                                       Claim Rejections - 35 USC §101
7.        35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
8.             Claims 1-30 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
 (Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claims: 1-30 are directed to method or process that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 1 recites:
 generating a simulated environment including at least one initial cell, the simulated environment being defined by environment parameters; (performing this respective generating steps via mathematical algorithms. At least these mathematical algorithms are the identified judicially excepted mathematical subject matter. Furthermore, the mathematical algorithms for performing the mathematical analysis are themselves judicially excepted mathematical subject matter. “If a claim [as a whole] is directed essentially to a method of calculating, using a mathematical formula, even if the solution is for a specific purpose, the claimed method is non-statutory.” Parker v. Flook, 437
U.S. 584, 595 (1978) (quoting In re Richman, 563 F.2d 1026, 1030 (CCPA 1977)). )
generating successive cells to form a cell body including the at least one initial cell, the generation being a function of the environment parameters and cell parameters of cells of the cell body; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim includes the mathematical features such as function. If a claim, under its broadest reasonable interpretation, covers a mental process or mathematical features, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.) 
determining updated cell parameters in response to a simulated stimulus applied to the cell body, the stimulus including at least one of a force, a radiation source, and a chemical reaction; (these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper so it falls with the Mental Process of abstract ideas)
modifying the cell parameters of the successive cells based on a value corresponding to the cell parameters of neighboring cells; (These claims were directed to mental processes that could be performed in the human mind or with the aid of pencil and paper)
generating new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification; (The claim here merely amount in creating and modifying cells and based on abstract input data. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim includes the mathematical features such as function. If a claim, under its broadest reasonable interpretation, covers a mental process or mathematical features, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.) 
 and
defining a geometry for an object based on a geometry of the cell body. (These claims were directed to mental processes that could be performed in the human mind or with the aid of pencil and paper)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim invention contains the additional element of manufacturing the object according to the geometry of the objects is merely claiming the idea of a solution or outcome and, thus it is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f) Claim do not contain additional elements that shows the particular way to achieve the manufactured object such that the given technology i.e., additive manufacturing is improved. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements of manufacturing the object according to the geometry of the objects is merely claiming the idea of a solution or outcome and, thus it is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f) Claim do not contain additional elements that shows the particular way to achieve the manufactured object such that the given technology i.e., additive manufacturing is improved. Thus, claim 1 is not patent eligible.


Claim 2 further recites wherein a successive cell is adjacent to the face of an existing cell. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. Claim 2 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Thus, claim 2 is not patent eligible.

Claim 3 further recites wherein the environment parameters define a start location and an end location, the cell body extending between the start location and the end location. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1.  Claim 3 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 3 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 4 further recites wherein the generation of successive cells progresses from the start location to locations that form a shortest route from the cells in the cell body to the end location. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 4 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 4 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 5 further wherein the environment parameters include at least one of a growth rate, a gravity force, and a force applied to a surface adjacent to the cell body. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 5 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 5 is not patent eligible.

Claim 6 recites wherein the cell parameters include at least one of a value corresponding to strain exhibited by a cell, a temperature of the cell, or an age of the cell. These limitations is only the description of cell parameters and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 6 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 6 is not patent eligible.

Claim 7 further recites wherein the stimulus includes at least one of a gravity force, a friction force, a tension force, a rotational force, a linear force, a pressure force, a constraint of degrees of freedom, and a contact force applied by an assembly within the simulated environment. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 7 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 7 is not patent eligible.

Claim 8 further recites wherein the chemical reaction includes an electrolytic action. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 8 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception Thus, claim 7 is not patent eligible.

Claim 9 further recites wherein the environment parameters define a surface of an assembly within the simulated environment, the surface applying the simulated stimulus to cells adjacent to the surface. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
 Claim 9 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 9 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 10 further recites wherein the environment parameters define a volume requiring occupation by the cell body. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 10 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 10 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 


Claim 11 further recites wherein the environment parameters define a volume prohibiting occupation by the cell body. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 11 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 11 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1


Claim 12 further recites wherein the environment parameters 1) define a volume, 2) enable growth of the cell body within the volume, and 3) prohibit growth of the cell body outside of the volume following occupation of the cell body within the volume. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 12 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 12 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.




Claim 13 further recites wherein the environment parameters include at least one of a maximum thickness of the cell body, a minimum thickness of the cell body, and a growth direction. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 13 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 13 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 14 further recites detecting a violation of the environment parameters, the violation including at least one of 1) a failure of the cell body to occupy a required volume, 2) an occupation of a prohibited volume, and 3) failure to connect a start location and an end location via the cell body. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 14 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 14 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 15 further recites modifying the cell body includes modifying the cell body to correct the violation. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 15 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 15 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 16 further recites modifying the cell body includes adding further successive cells to the cell body, the location of the further successive cells being determined based on the environment parameters and the at least one force. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 16 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 16 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 17 further recites modifying the cell body includes removing a subset of the successive cells from the cell body, the subset being determined based on the environment parameters and the at least one force. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas and do not contain any additional elements beyond those considered with respect to claim 1.
Claim 17 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 17 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 18 further recites selecting an existing cell of the cell body; defining a growth direction from the existing cell to an end location; determining a set of locations for potential new cells adjacent to the existing cell; and selecting one of the set of locations based on at least one of: 1) a relative deviation from the growth direction, and 2) strain exhibited by a face of the existing cell. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 18 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 18 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1. 

Claim 19 further recites wherein each of the successive cells and the at least one initial cell defines a respective volume within the simulated environment. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 19 therefore, when taken as a whole, still does not amount to significantly more than the judicial exception. Claim 19 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 20 further recites wherein the geometry for the object corresponds to the respective volume of each of the successive cells and the at least one initial cell. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 20 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 20 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 21 further recites wherein defining the geometry for the object includes generating a modified geometry of the cell body, the modified geometry having a plurality of additional slant faces at the surface of the modified geometry. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. 
Claim 21 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 21 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.

Claim 22 further recites determining completion of the cell body based on 1) an indication that at least one expression involving the environment parameters evaluate to true, and 2) an indication that the modification of the cell body has decreased below a threshold. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. Also the claim illustrates the mathematical concepts of the abstract ideas because of the mathematical equation.
Claim 22 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 22 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 23 further recites wherein defining the geometry for the object is in response to the determined completion. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 23 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 23 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.


Claim 24 further recites determining an immediate strain parameter and a strain concentration parameter for each cell of the cell body, the immediate strain parameter indicating a degree of simulated strain at the cell; and modifying the strain concentration parameter for each cell based on the corresponding immediate strain parameter and strain concentration parameters of neighboring cells. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. These limitations is merely specifying the existing abstract idea identified in claim 1 and do not go beyond the generally linking the use of the judicial exception to a particular technological environment or field of use such as manufacturing using 3D printer. Claim 24 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 24 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 25 further recites determining the degree of simulated strain at the cell based on an effect on the cell, the effect being related to the simulated stimulus. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas. 
Claim 25 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 25 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.




 Claim 26 further recites simulating at least one of a strain, a stress, and a displacement in reaction to the simulated stimulus. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 26 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 26 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 27 further recites selectively spawning new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification. Under the broadest reasonable interpretation, this limitation covers mental process including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper therefore it falls within the “Mental Process” grouping of abstract ideas.
Claim 27 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 27 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.




Claim 28 further recites selectively terminating cells based on a measure of at least one simulated chemical at cells of the cell body. These limitations is merely specify the existing abstract idea identified in claim 1 and do not include any additional elements beyond those considered with respect to claim 1. 
Claim 28 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 28 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.



Claim 29 further recites terminating cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim includes the mathematical features such as function. If a claim, under its broadest reasonable interpretation, covers a mental process or mathematical features, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.
Claim 29 therefore, when taken as a whole, still does not integrate the judicial exception into a practical application nor amount to significantly more than the judicial exception. Claim 29 recites unpatentable ineligible subject matter for the same reasoning and analysis as mentioned for claim 1.




Regarding claim 30
Step 1) Is the claims to a process, machine, manufacture, or composition of matter?
Claim: 30 is directed to method or process that falls on one of statutory category.
(Step 2A) (Prong 1) Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea? (Judicially recognized exceptions)?
Claim 30 recites:
 generating a simulated environment including an assembly; (performing this respective generating steps via mathematical algorithms. At least these mathematical algorithms are the identified judicially excepted mathematical subject matter. )
defining a start location and an end location within the simulated environment; (this claims were directed to mental processes because the steps were recited at a high level of generality and merely used computers as a tool to perform the processes)
generating at least one initial cell at the start location; (These claims were directed to mental processes that could be performed in the human mind or with the aid of pencil and paper)
calculating locations for successive cells, the locations being 1) adjacent to at least one of another successive cell and the at least one initial cell, and 2) a function of environment parameters; (Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. Also, the claim includes the mathematical features such as function. If a claim, under its broadest reasonable interpretation, covers a mental process or mathematical features, then it falls within the “Mental Process” or “Mathematical Concepts” grouping of abstract ideas.) 
generating the successive cells to form a cell body including the at least one initial cell, the cell body extending from the start location to the end location and including a portion adjacent to the assembly; (these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper so it falls with the Mental Process of abstract ideas)
modifying the cell parameters of the successive cells based on a value corresponding to the cell parameters of neighboring cells; (These claims were directed to mental processes that could be performed in the human mind or with the aid of pencil and paper)
modifying the cell body in response to at least one simulated force applied to the cell body; (The claim here merely amount in creating and modifying cells and based on abstract input data. Under the broadest reasonable interpretation, these limitations are process steps that cover mental processes including an observation, evaluation, judgment or opinion that could be performed in the human mind or with the aid of pencil and paper. If a claim, under its broadest reasonable interpretation, covers a mental process then it falls within the “Mental Process” grouping of abstract ideas.) 
 and
defining a geometry for an object based on a geometry of the cell body. (These claims were directed to mental processes that could be performed in the human mind or with the aid of pencil and paper)

Step 2A, Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application? 
In accordance with Step 2A, Prong 2, the judicial exception is not integrated into a practical application. The claim invention contains the additional element of manufacturing the object according to the geometry of the object is merely claiming the idea of a solution or outcome and, thus it is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f). Claim do not contain additional elements that shows the particular way to achieve the manufactured object such that the given technology i.e., additive manufacturing is improved. The claim is directed to an abstract idea.

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? 
In view of Step 2B, the claim as a whole does not amount to significantly more than the recited exception,
i.e., whether any additional element, or combination of additional elements, adds an inventive concept to the claim. As discussed with respect to Step 2A Prong Two, the additional elements of manufacturing the object according to the geometry of the object is merely claiming the idea of a solution or outcome and, thus it is merely reciting the words "apply it" (or an equivalent) with the judicial exception, as discussed in MPEP § 2106.05(f). Claim do not contain additional elements that shows the particular way to achieve the manufactured object such that the given technology i.e., additive manufacturing is improved.  Thus, claim 30 is not patent eligible.

Claim Rejections - 35 USC § 103
9.               In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.     The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
11.         This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12.            Claims 1, 2-20 and 22-30 are rejected under 35 U.S.C. 103 as being unpatentable Anand et al. (US 20170372480 A1) in view of  Newman et al., (PUB NO: US  20100153082 A1) , hereinafter Newman.

Regarding claim 1  
Anand teaches a method of defining a geometry of an object (see ¶ 130- Cantilever beam has been used for the first test case to validate the support minimization constraint in topology optimization. FIG. 21 shows 2100 the design space 2102 along with the boundary conditions, along with a fixed support 2104 and a loading feature 2106. The reduction in total part volume has been targeted at 60% of the volume of the design space. For the aforementioned sets of weights, topology optimization gives different outputs depending on the values of the weights. FIG. 22 shows 2200 voxel element representations (2202, 2204, 2208, 2212, 2216, and 2220) of the different outputs of topology optimization, specifically different combinations of weights for compliance and support volume (2206, 2210, 2214, 2218, and 2222). FIG. 23 shows 2300 the iso-surface representation of the topology optimization outputs (2302, 2304, 2306, 2308, and 2310) for different combinations of weights for compliance and support volume. The iso-surface comprising of the STL facets may be used to calculate the volume of support structure. It has been observed that as the weight of the support function increases, the support requirement decreases, proving the effectiveness of the optimization process in reducing the support necessity for the part geometry.), comprising

generating a simulated environment including at least one initial cell, the simulated environment being defined by environment parameters (see para 191- the CAD geometry within a CAD environment. see para 111-The second part of the function, i.e., the value of Γxyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106.  Γxyz may be representative of the amount of support volume that needs to be generated in order to fully support an element 1106 in the position (x, y, z). see para 225- A thermo-mechanical FEA model may be used to simulate the AM process for the part with a defined set of process parameters at 5404.)

Examiner note: Examiner consider the support structure 1108 for the element 1106 as the initial cell in the positive Z direction see fig 11.  The process parameter represented the environment parameter. 


generating successive cells to form a cell body including the at least one initial cell, (see para 111-113- The summation sequentially iterates through all the elements in the column below the element ‘i’ 1106, starting from the lowest element. Equation 6 helps determine the value of γ for element ‘i’ (γxyz) based on the values of γ for all of the elements in the support column 1104. The first section within the summation, (1−{tilde over (x)}xyk), is the multiplication of the complement of element density and the volume of the element 1106. This gives the amount of material that needs to be added to the element at (x, y, k) in order to make it fully dense and able to act as the support column 1104, if necessary. The iterative calculation of support volume works upward from the bottom element of the support column 1104 toward the element at (x, y, z).)

Examiner note: Examiner consider the support structure from 1108…1116 as the successive cells shown in fig 11 to form a cell body support column 1104.  

defining a geometry for an object based on a geometry of the cell body. (See fig 11 and para 111-113- The second part of the function, i.e., the value of .gamma..sub.xyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106. For any element on the bottom most layer, the substrate may be directly supporting the element 1106 and thus there may be no need for support. In this case, the function (.gamma..sub.xyz), given by equation 6, returns zero. On the other hand, if an element 1106 is not in the bottom most layer then it may require support 1104. The support 1104, in the negative build direction, may go either all the way to the substrate 1102 or only until another solid element that is directly below the current element 1106 but above the substrate 1102. Both these support cases may be taken care of during the calculation of support volume in equation 6. See para 127-133- The proposed support structure reduction methodology has been tested on two case studies, the first of which being a simple cantilever beam with a vertical load on the far bottom edge and the second being a bracket designed to hold a lateral load on one of its vertical faces. FIG. 22 shows 2200 voxel element representations (2202, 2204, 2208, 2212, 2216, and 2220) of the different outputs of topology optimization, specifically different combinations of weights for compliance and support volume (2206, 2210, 2214, 2218, and 2222). FIG. 23 shows 2300 the iso-surface representation of the topology optimization outputs (2302, 2304, 2306, 2308, and 2310) for different combinations of weights for compliance and support volume. The iso-surface comprising of the STL facets may be used to calculate the volume of support structure.)

Examiner note: Examiner consider the support structure for the element as the cell body which is used to define the geometry for an object that is cantilever beam. 
manufacturing the object according to the geometry of the object.(See para 93- 94-in order to assist users in creating optimal designs and correct part geometry, while considering the inherent concerns associated with the AM processes, three computational tools 102 have been proposed. The design and topology optimization tool 104 for additive manufacturing helps create lightweight and structurally sound designs that may be easily buildable using AM processes. Once a design concept is ready, the image processing assisted tools 106 can be used to further analyze the part design for critical design concerns and for assessment of post-processing efforts. A completed part design can then be imported to the geometry compensation tool 108. This methodology helps create a modified part geometry which helps counteract the thermal deformations and shrinkages that occur during some of the AM processes. Together these three tools 102 can assist users in creating optimal AM friendly designs and making necessary corrections in the part geometry in order to create a first-time-right part of optimum quality.)


Anand does not teach determining updated cell parameters in response to a simulated stimulus applied to the cell body, the stimulus including at least one of a force, a radiation source, and a chemical reaction; modifying the cell parameters of the successive cells based on a value corresponding to the cell parameters of neighboring cells; generating new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification.

In the related field of invention, Newman teaches the generation being a function of the environment parameters and cell parameters of cells of the cell body; (see ¶ 161- In operation, the cell-centric simulator 11 provides means for receiving configurable simulation information. Such configurable simulation information can include both macro- and micro-environmental parameters, as well as cell-specific parameters. See ¶ 346-348-for free-space modeling, the following are considered: (iv) adhering cells to one another so that some cells are considered attached)

Examiner note: Examiner consider the adhering cells forms the cell body which includes at least one initial virtual cell and neighboring cells.


determining updated cell parameters in response to a simulated stimulus applied to the cell body, the stimulus including at least one of a force, a radiation source, and a chemical reaction; (see para 412-413-FIGS. 16A-16D are schematic block diagrams illustrating modeled distribution of forces among solid-spheres upon application of force to one of a group of connected solid-spheres, in the absence (16A and 16B) and presence (16C and 16D) of end-to-end sphere connections in accordance with an embodiment of the disclosure. As illustrated in FIGS. 16A and 16B: if a string of cells, labeled A through G are connected, but the string of cells is bent such that A and G have immediate physical proximity but are not directly connected, then pushing A away from G will not directly affect G. Instead A would drag B along with it and B would drag C and so on. Eventually G might be dragged along, but only when affected by a force from cell F. In a second scenario depicted in FIG. 16C and FIG. 16D, adding adhesion between A and G changes the respective cells' behavior as well as how the remaining cells are affected by an applied force. Adhesion connections can be configured to occur between multiple cells, for example, one cell can be independently connected to many cells. For example, Cell A can be directly connected to adjacent cells B and G, and so it may take more force to pull and/or push cell A since two other cells would also have to be moved.)

Examiner note: Examiner consider the new locations as the updated parameters of the cells after it moved due to the applied force to the cell body as shown in FIG 16A-D.

modifying the cell parameters of the successive cells based on a value corresponding to the cell parameters of neighboring cells; (see ¶ 79-the method for computer modeling can include adjusting one or more parameters of the configurable simulation information. Adjustment of the one or more parameters can include adjusting one or more parameters selected from the group consisting of: (i) a virtual environment resource profile (e.g., the types or distribution of resources); (ii) a chemical-interaction rule; (iii) an action rule; (iv) a physical-interaction rule, and (v) the set of gene units. see ¶ 94-"Physical-interaction rules" can be provided and invoked in silico to simulate how a cell will move in response to its own simulated growth, simulated division, simulated growth and/or division of neighboring cells, and/or how a cell will move in response to physical constraints or perturbations imposed by the environment.. )

Examiner note: Examiner consider adjusting one or more cell parameters in response of physical interaction rules that is based upon neighboring cells.

generating new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification; (see ¶ 187- The "stepCells" function (block 40) is configured to update and/or refresh cell activity functions that are poised to be affected at that step, including gene activity, gene response, intracellular and intercellular signaling, etc.. For example, the metabolic equations and correlating changes in activity level of gene units can be applied to produce a "new cell state" for each cell. See also ¶ 390-modeling of virtual phenotypes by the ontogeny engine can be performed using a discrete-based environment space organized as a three-dimensional, uniformly divided grid, called "grid space". In this embodiment, uniform spherical shapes represent the cells, with one such spherical cell positionable at each individual grid location. Therefore, adjacent cells are positioned a predetermined and fixed distance from a given cell and can only be in any of the 26 adjacent locations.)

Examiner note: Examiner consider “stepCells function” is the function of cell parameter that do the modification and the metabolic equations and correlating changes in activity level of gene units can be applied to produce a "new cell state" for each cell.
and


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer-implemented for manufactured the object using additive manufacturing as disclosed by Anand to include determining updated cell parameters in response to a simulated stimulus applied to the cell body, the stimulus including at least one of a force, a radiation source, and a chemical reaction; modifying the cell parameters of the successive cells based on a value corresponding to the cell parameters of neighboring cells; generating new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification as taught by Newman in the system of Anand for modeling one or more biological events using multicellular cell-based models. Many of the cell-based model features described here (e.g., genome, cell growth, cell division, cell death, signaling sources and detection, adhesion properties, regulation of passive physical properties of cells and other simulated objects) are optional, and use of these features within the context of the disclosure is flexible based on the needs of the specific cell-based model. (see, Anand ¶ 002, and 082)



Regarding claim 2
Anand further teaches wherein a successive cell is adjacent to the face of an existing cell. (See fig 11)

Examiner note: Support structure 1110 is adjacent to the face of an support structure 1108.



Regarding claim 3  
Anand further teaches wherein the environment parameters define a start location and an end location, the cell body extending between the start location and the end location. (see ¶ para 111-113 fig 11)

Examiner note: Support structure 1108 and 1116 are the start location and  the end location respectively for the given element in the design of the part. 



Regarding claim 4  
Anand further teaches wherein the generation of successive cells progresses from the start location to locations that form a shortest route from the cells in the cell body to the end location. (See para 106- Another manufacturing constraint has been developed which restricts the requirement of support structures in the topology optimized designs to a minimum. This constraint takes the multi-objective function approach for the integration with the topology optimization algorithm..)



Regarding claim 5  
Anand does not teach wherein the environment parameters include at least one of a growth rate, a gravity force, and a force applied to a surface adjacent to the cell body.
Newman further teaches wherein the environment parameters include at least one of a growth rate, a gravity force, and a force applied to a surface adjacent to the cell body.( .(see ¶ 77- In such embodiments, intercellular forces can be applied between a center point of a first virtual cell and a center point of a second virtual cell. See para 483-virtual fluids transport environmental resources, occupy space, appropriately pass through openings, and exert and respond to pressure and other forces, including gravity. See ¶ 609- The user can specify rules which determine how a cell grows. Each rule specifies the resource used for growth, a threshold for that resource which when crossed will cause the cell to consume the resource and add a new subunit, and optionally, a direction which will indicate where the new subunit is to be located.)


Regarding claim 6  
Anand does not teach wherein the cell parameters include at least one of a value corresponding to strain exhibited by a cell, a temperature of the cell, or an age of the cell.
Newman further teaches wherein the cell parameters include at least one of a value corresponding to strain exhibited by a cell, a temperature of the cell, or an age of the cell. (See ¶ 567 - The Cell tag encompasses various virtual cell parameters, described below in E.3.6.1 to E.3.6.15. see E3.6.11 MProperties and ¶ 602-This tag contains the settings for the mechanical properties of a cell: Rigidity, Elasticity and Plasticity. See TABLE-US-00061 for the value [corresponds to the strain])


Regarding claim 7  
Anand does not teach wherein the stimulus includes at least one of a gravity force, a friction force, a tension force, a rotational force, a linear force, a pressure force, a constraint of degrees of freedom, and a contact force applied by an assembly within the simulated environment.

Newman further teaches wherein the stimulus includes at least one of a gravity force, a friction force, a tension force, a rotational force, a linear force, a pressure force, a constraint of degrees of freedom, and a contact force applied by an assembly within the simulated environment. (See ¶ 546- The Simulation tag encloses parameters for simulation conditions, as described below in Subsections E.3.1 to E.3.7: see ¶ 560- Simulated gravity is added with the <Gravity> tag. Its value adjusts the gravitational force applied throughout the environment)

Regarding claim 8  
Anand does not teach wherein the chemical reaction includes an electrolytic action.
Newman further teaches wherein the chemical reaction includes an electrolytic action. (See ¶ 326- The cell as a whole is responsible for gene transcription based on total concentrations of internal resources across all subunits. See ¶ 334-internal resources redistributed at different rates based on size and electrochemical properties.)


Regarding claim 9  
Anand further teaches wherein the environment parameters define a surface of an assembly within the simulated environment, (see para 12-computer-implemented method for compensating for thermal deformation during fabrication of an object may comprise receiving a model of the object. The method may further comprise extracting nodes representing a surface of the object, each node having a position.)

Anand does not teach the surface applying the simulated stimulus to cells adjacent to the surface.

However, Newman further teaches the surface applying the simulated stimulus to cells adjacent to the surface. (See ¶ 233-when two cells have surfaces which are in contact, resources on the surface of a cell may trigger a reaction in another cell, but because such resources are embedded on the surface of the cell, the other cell cannot consume them.)

Examiner note: Examiner consider the simulated stimulus is the chemical reaction which occurs when two cells are in contact.

Regarding claim 10  
Anand further teaches wherein the environment parameters define a volume requiring occupation by the cell body. (See ¶ 131- The unconstrained topology optimized part requires a support volume of 2952 mm3 and the constrained topology optimized part requires a support volume of 1661 mm3, which shows a 44% reduction in support volume.)

Regarding claim 11  
Anand further teaches wherein the environment parameters define a volume prohibiting occupation by the cell body. (see ¶ 112- If the density of this element 1106 is zero, then the calculated support volume may be multiplied by a factor of zero, which signifies that the support is not needed, and vice versa.)

Regarding claim 12  
Anand further teaches wherein the environment parameters 1) define a volume, (see ¶ 111 FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106..)
 2) enable growth of the cell body within the volume, (see ¶ 110- 113- For a set of physical density variables in an iteration, the total volume of supports may be calculated by adding the support required by each element of the design space (D). The support requirement for each element may be calculated in a columnar manner upward along the build direction from the substrate.)
and 
3) prohibit growth of the cell body outside of the volume following occupation of the cell body within the volume.(see ¶ 112- If the density of this element 1106 is zero, then the calculated support volume may be multiplied by a factor of zero, which signifies that the support is not needed, and vice versa.).)

Regarding claim 13  
Anand further teaches wherein the environment parameters include at least one of a maximum thickness of the cell body, a minimum thickness of the cell body, and a growth direction.(see ¶ 159- IPSlicer may be initiated by importing the CAD model of the part to be manufactured and defining process parameters such as build direction and slice thickness. In the next step, the bounding box for the entire part, sectional image snapshots that mimic slicing, and sectional bounding box at each slice thickness level along the build direction (+Z in this research) may be generated within the CAD software)


Regarding claim 14  
Anand further teaches detecting a violation of the environment parameters, the violation including at least one of 1) a failure of the cell body to occupy a required volume, 2) an occupation of a prohibited volume, 3) failure to connect a start location and an end location via the cell body.(see ¶ 109- However, in the case where densities have not reached binary value, because of the unrealistic nature of intermediate densities of the elements it may be impossible to calculate an accurate value of support volume.)



Regarding claim 15 
Anand further teaches modifying the cell body includes modifying the cell body to correct the violation. (see ¶ 109- However, in the case where densities have not reached binary value, because of the unrealistic nature of intermediate densities of the elements it may be impossible to calculate an accurate value of support volume. For such cases, the function calculates the support volume by interpolation from the non-binary element densities. Equations 5 and 6 have been developed to mathematically define the support function. See also para 113- FIG. 12 depicts the modified topology optimization algorithm 1200 for the multi-objective optimization approach, based on a variable density of a finite element 1202, with manufacturing constraint for support structure volume.)


Regarding claim 16  
Anand further teaches modifying the cell body includes adding further successive cells to the cell body, (see para 111-113-For a set of physical density variables in an iteration, the total volume of supports may be calculated by adding the support required by each element of the design space (D). The support requirement for each element may be calculated in a columnar manner upward along the build direction from the substrate)

Examiner note: Modifying the cell body by adding support structure if needed.


However, Anand does not teach the location of the further successive cells being determined based on the environment parameters and the at least one force.

In the related field of invention, Newman teaches the location of the further successive cells being determined based on the environment parameters and the at least one force. (See ¶ 413 - In a second scenario depicted in FIG. 16C and FIG. 16D, adding adhesion between A and G changes the respective cells' behavior as well as how the remaining cells are affected by an applied force. Adhesion connections can be configured to occur between multiple cells, for example, one cell can be independently connected to many cells. For example, Cell A can be directly connected to adjacent cells B and G, and so it may take more force to pull and/or push cell A since two other cells would also have to be moved. see ¶ 419-a cell position can be calculated with reference to other cells to which the cell is connected (e.g., in a multicellular tissue) and movement of the tissue and/or the cell can be integrated such that calculation of any individual cell position (e.g., following movement) can be in reference to that of that of the other cells (e.g., other cells in a multicellular tissue, other cells in a cell cluster, etc.). For example, the plurality of connections that can associate cells to other cells, can determine the relative position between the cells)




Regarding claim 17  
Anand does not teach modifying the cell body includes removing a subset of the successive cells from the cell body, the subset being determined based on the environment parameters and the at least one force.

Newman further teaches modifying the cell body includes removing a subset of the successive cells from the cell body, the subset being determined based on the environment parameters and the at least one force.(see ¶ 78-80- Intercellular adhesion forces can also be calculated between subspheres of a first virtual cell and subspheres of a second virtual cell. And killing or removing cells from the virtual tissue, and applying the updating and repeating steps until the tissue returns to a state of homeostasis. See ¶ 109- Homeostasis" refers to the ability or tendency of an organism or cell to maintain a relatively constant shape, temperature, fluid content, etc., by the regulation of its physiological processes in response to its environment)

Examiner note: Examiner consider determining the state of homeostasis in response to its environmental parameters and at least one force. Under the broadest reasonable sense, the examiner consider Virtual tissue as the group of cells that contains the subset of successive cells.   



Regarding claim 18  
Anand further teaches calculating locations for the successive cells, comprising:
selecting an existing cell of the cell body; defining a growth direction from the existing cell to an end location; determining a set of locations for potential new cells adjacent to the existing cell; (see ¶110-113 and fig 11) 

Anand does not teach selecting one of the set of locations based on at least one of: 1) a relative deviation from the growth direction, and 2) strain exhibited by a face of the existing cell.

However, Newman further teaches selecting one of the set of locations based on at least one of: 1) a relative deviation from the growth direction, and 2) strain exhibited by a face of the existing cell.(see ¶ 610-611- ECM Production Rules can control how cells produce ECM into the environment. In order for cells to produce ECM, at least one production rule must be defined. Direction allows choosing a direction of toward, away, perpendicular, or at a specific angle with respect to a specific resource within the cell, or it can be random. A selected direction may cause a cell or collection of cells to send external products in the selected direction relative to the LHI (LOCATION HIGHEEST INFLUENCE)

Examiner note: User can select the location relative to the location of highest influence. The amount of ECM produced shows the relative deviation from the growth direction.



Regarding claim 19  
Anand further teaches wherein each of the successive cells and the at least one initial cell defines a respective volume within the simulated environment. (See ¶ 110- for a set of physical density variables in an iteration, the total volume of supports may be calculated by adding the support required by each element of the design space (D). The support requirement for each element may be calculated in a columnar manner upward along the build direction from the substrate.)



Regarding claim 20  
Anand further teaches wherein the geometry for the object corresponds to the respective volume of each of the successive cells and the at least one initial cell.(see ¶ 110 - for a set of physical density variables in an iteration, the total volume of supports may be calculated by adding the support required by each element of the design space (D). The support requirement for each element may be calculated in a columnar manner upward along the build direction from the substrate)



Regarding claim 22  
Anand does not teach determining completion of the cell body based on 1) an indication that at least one expression involving the environment parameters evaluate to true. and  2) an indication that the modification of the cell body has decreased below a threshold.

However, Newman further teaches determining completion of the cell body based on 1) an indication that at least one expression involving the environment parameters evaluate to true,(see ¶ 595- We can model translation more accurately by replacing template molecules as products and allowing decay alone to reduce template molecule availability: 
M1t+1.0 E=M1+M1t; 
M2t+2.0 E+1.0 A=M2+M2t 

Examiner note: Examiner consider the above condition is the expression involving the environment parameters to evaluate to true.

and 
2) an indication that the modification of the cell body has decreased below a threshold. (see ¶ 183-the dynamic adjustment module 24 can systematically and/or randomly alter the control region parameters (e.g., simulating constitutively active expression of a gene, simulating a gene "knock-out" or "knock-down", etc.) of each of a targeted group of gene units in sequential simulation sessions. An operator can compare the results and/or final modeled output data from any simulation session (e.g., a first simulation session using a "wild-type" or normal gene unit configuration) to any other simulation session results (e.g., a second simulation session using a "knock-out" or absent gene-unit. See ¶ 603- DeathRules specify which resources cause death. When a concentration of the specified resource falls below the LowThreshold).



Regarding claim 23  
Anand further teaches wherein defining the geometry for the object is in response to the determined completion. (see ¶ 92-94 and fig 1- The first four stages in this flow: design, process simulation and thermal deformation prediction, input file preparation, and slicing are the pre-processing stages 110. These steps are important in many embodiments, as the design and process parameters defined during these stages are critical in achieving optimum quality and manufacturability of a part. A completed part design can then be imported to the geometry compensation tool 108. The methodology behind this geometry compensation tool 108 is also explained herein. This methodology helps create a modified part geometry which helps counteract the thermal deformations and shrinkages that occur during some of the AM processes. In the final pre-processing stage, just before the part build process, the image processing assisted tools 106 can be used to directly slice a computer-aided design (CAD) part and create layer contours. Together these three tools 102 can assist users in creating optimal AM friendly designs and making necessary corrections in the part geometry in order to create a first-time-right part of optimum quality.. 

Regarding claim 24  
Anand does not teach determining an immediate strain parameter and a strain concentration parameter for each cell of the cell body, the immediate strain parameter indicating a degree of simulated strain at the cell and modifying the strain concentration parameter for each cell based on the corresponding immediate strain parameter and strain concentration parameters of neighboring cells.

However, Newman further teaches determining an immediate strain parameter and a strain concentration parameter for each cell of the cell body, the immediate strain parameter indicating a degree of simulated strain at the cell;(see ¶ 173- the configured halting condition can be a condition in which a degree of change (of one or more parameters) between a current step boundary and a next step boundary is less than a threshold degree of change. For example, a simulated biological process can be configured to continue through step advancements until a virtual tissue reaches a state of homeostasis. See ¶ 192-In addition to operations that increase or decrease a resource strength value (e.g., analogous to concentration) during simulation, additional optional actions, such as cell growth, cell division and cell death, are applicable to each cell and each of these actions affect the environment's spatial parameters.) 

Examiner note: Applicant has not defined clearly about the immediate strain parameter. Under the broadest reasonable sense, examiner consider the halting condition as the condition for determining the immediate strain parameter.

modifying the strain concentration parameter for each cell based on the corresponding immediate strain parameter and strain concentration parameters of neighboring cells.(see ¶ 182- the dynamic adjustment module can be configured to recognize instances (e.g., at step boundaries, at a stop boundary, etc.) wherein criteria are met for generating a second or multiple simulation sessions. For example, the dynamic adjustment module can be configured to automatically spawn a second simulation following or to run concurrently with a first simulation (decision block 312). In such embodiments, the routine 300 may then continue at block 304, wherein the receive module receives configurable simulation information)

Examiner note: Examiner consider the corresponding immediate strain parameter and strain concentration parameters of neighboring cells associated with the first simulation run. The modified strain concentration parameter for another cell corresponds to the next simulation run.



Regarding claim 25  
Anand does not teach determining the degree of simulated strain at the cell based on an effect on the cell, the effect being related to the simulated stimulus.

However, Newman further teaches determining the degree of simulated strain at the cell based on an effect on the cell, the effect being related to the simulated stimulus. (see ¶ 76-the physical interaction rules can include rules for calculating intercellular forces, based on the degree of overlap between or among the virtual cells, and for resolving cell overlap during a stepPhysics operation. In other embodiments the physical interaction rules can include rules for calculating a separation distance between two or more virtual cells, and for resolving adhesion connections between the two or more separated virtual cells during a stepPhysics operation)


Examiner note: Examiner consider the degree of simulated strain is the intercellular forces between the cell based on the degree of overlap between or among the virtual cells.



Regarding claim 26  
Anand does not teach simulating at least one of a strain, a stress, and a displacement in reaction to the simulated stimulus.

However, Newman further teaches simulating at least one of a strain, a stress, and a displacement in reaction to the simulated stimulus. (See ¶ 410- cell translocation can also affect a phenotype when external forces are applied. For example, possible effects can include rotation, deformation, displacement of a cellular mass, separation of cells, etc.)


Regarding claim 27  
Anand does not teach selectively spawning new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification.
However, Newman further teaches selectively spawning new cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification. (see ¶ 187- The "stepCells" function (block 40) is configured to update and/or refresh cell activity functions that are poised to be affected at that step, including gene activity, gene response, intracellular and intercellular signaling, etc.. For example, the metabolic equations and correlating changes in activity level of gene units can be applied to produce a "new cell state" for each cell.)



Regarding claim 28  
Anand does not teach selectively terminating cells based on a measure of at least one simulated chemical at cells of the cell body.
However, Newman further teaches selectively terminating cells based on a measure of at least one simulated chemical at cells of the cell body. (See ¶ 362-363- a cell can die by necrosis, e.g., death by physical trauma, "messy death", etc. The result of death should be the natural product of the conditions that led to death. Once a cell has died and the concentration of a configured removal trigger resource has dropped to 0 (or below some threshold) the cell is removed from the simulation and any remaining contents are dumped into the environment. For an apoptotic cell, pathways can be included that ensure that the delay resource is sufficiently high at the time of cell death and cleanup processes are in place such that there are no inflammatory contents left in the cell when it is removed)


Regarding claim 29  
Anand does not teach terminating cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification.

 However, Newman further teaches terminating cells adjacent to the successive cells as a function of the cell parameters of the successive cells following the modification. (See ¶ 186-The "killCells" function can be configured to trigger cell death, eliminate dead cells from the virtual environment/tissue, or both. When the killCells function is configured to eliminate virtual cells from the virtual environment/virtual tissue, the cells that are removed are the cells for which a cell death criterion was met (e.g., death gene unit activated, loss of activation of an essential gene unit, etc.) in the previous cell advancement step. Alternatively, the killCells function may be configured such that a protocol message removes cells from the virtual environment/virtual tissue immediately upon reaching a cell death criterion. See ¶ 655-Upon being marked for death, the cell can begin a countdown to be removed from the simulation and so will no longer be involved in any physical interactions. In one embodiment, this countdown is satisfied immediately and so the cell will be removed immediately upon being marked for death. Also see TABLE-US-00088 function killCells pseudocode that illustrates the next cell to die)



Regarding claim 30  
Anand teaches a method of defining a geometry of an object (see ¶ 130- Cantilever beam has been used for the first test case to validate the support minimization constraint in topology optimization. FIG. 21 shows 2100 the design space 2102 along with the boundary conditions, along with a fixed support 2104 and a loading feature 2106. The reduction in total part volume has been targeted at 60% of the volume of the design space. For the aforementioned sets of weights, topology optimization gives different outputs depending on the values of the weights. FIG. 22 shows 2200 voxel element representations (2202, 2204, 2208, 2212, 2216, and 2220) of the different outputs of topology optimization, specifically different combinations of weights for compliance and support volume (2206, 2210, 2214, 2218, and 2222). FIG. 23 shows 2300 the iso-surface representation of the topology optimization outputs (2302, 2304, 2306, 2308, and 2310) for different combinations of weights for compliance and support volume. The iso-surface comprising of the STL facets may be used to calculate the volume of support structure. It has been observed that as the weight of the support function increases, the support requirement decreases, proving the effectiveness of the optimization process in reducing the support necessity for the part geometry.), comprising

generating a simulated environment including an assembly (see para 191- the CAD geometry within a CAD environment. see para 111-The second part of the function, i.e., the value of Γxyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106.  Γxyz may be representative of the amount of support volume that needs to be generated in order to fully support an element 1106 in the position (x, y, z). see para 225- A thermo-mechanical FEA model may be used to simulate the AM process for the part with a defined set of process parameters at 5404.)

define a start location and an end location, the cell body extending between the start location and the end location within the simulated environment. (see ¶ para 111-113 fig 11)

Examiner note: Support structure 1108 and 1116 are the start location and  the end location respectively for the given element in the design of the part. 

generating at least one initial cell at the start location; (see para 111-113 and fig 11- The summation sequentially iterates through all the elements in the column below the element ‘i’ 1106, starting from the lowest element. Equation 6 helps determine the value of γ for element ‘i’ (γxyz) based on the values of γ for all of the elements in the support column 1104)

Examiner note: Examiner consider the support structure 1108 for the element 1106 as the initial cell in the positive Z direction see fig 11.  

calculating locations for successive cells, the locations being 1) adjacent to at least one of another successive cell and the at least one initial cell, and 2) a function of environment parameters; (see para 110-113-  For a set of physical density variables in an iteration, the total volume of supports may be calculated by adding the support required by each element of the design space (D). The support requirement for each element may be calculated in a columnar manner upward along the build direction from the substrate. The summation sequentially iterates through all the elements in the column below the element ‘i’ 1106, starting from the lowest element. Equation 6 helps determine the value of γ for element ‘i’ (γxyz) based on the values of γ for all of the elements in the support column 1104. The first section within the summation, (1−{tilde over (x)}xyk), is the multiplication of the complement of element density and the volume of the element 1106. This gives the amount of material that needs to be added to the element at (x, y, k) in order to make it fully dense and able to act as the support column 1104, if necessary. The iterative calculation of support volume works upward from the bottom element of the support column 1104 toward the element at (x, y, z) see para 159-The IPSlicer may be initiated by importing the CAD model of the part to be manufactured and defining process parameters such as build direction and slice thickness. In the next step, the bounding box for the entire part, sectional image snapshots that mimic slicing, and sectional bounding box at each slice thickness level along the build direction (+Z in this research) may be generated within the CAD software.)

generating successive cells to form a cell body including the at least one initial cell, the cell body extending from the start location to the end location and including portion adjacent to the assembly; (see para 111-113- The summation sequentially iterates through all the elements in the column below the element ‘i’ 1106, starting from the lowest element. Equation 6 helps determine the value of γ for element ‘i’ (γxyz) based on the values of γ for all of the elements in the support column 1104. The first section within the summation, (1−{tilde over (x)}xyk), is the multiplication of the complement of element density and the volume of the element 1106. This gives the amount of material that needs to be added to the element at (x, y, k) in order to make it fully dense and able to act as the support column 1104, if necessary. The iterative calculation of support volume works upward from the bottom element of the support column 1104 toward the element at (x, y, z). see para 120- The design space for topology optimization of a cantilever beam has been considered as a cuboid supported at one of the faces and loaded at the lower edge of the face opposite to the support face, as depicted by 1300 in FIG. 13 as a design space 1302 and boundary conditions for a cantilever beam test case, with a fixed support 1304 and a loading feature 1306.)

Examiner note: Examiner consider the support structure from 1108…1116 as the successive cells shown in fig 11 to form a cell body support column 1104.  


defining a geometry for an object based on a geometry of the cell body. (See fig 11 and para 111-113- The second part of the function, i.e., the value of .gamma..sub.xyz, may be calculated recursively in a columnar manner along the build direction starting from the substrate 1102 in FIG. 11, which depicts an approach to calculate support volume required for an element of interest 1106. For any element on the bottom most layer, the substrate may be directly supporting the element 1106 and thus there may be no need for support. In this case, the function (.gamma..sub.xyz), given by equation 6, returns zero. On the other hand, if an element 1106 is not in the bottom most layer then it may require support 1104. The support 1104, in the negative build direction, may go either all the way to the substrate 1102 or only until another solid element that is directly below the current element 1106 but above the substrate 1102. Both these support cases may be taken care of during the calculation of support volume in equation 6. See para 127-133- The proposed support structure reduction methodology has been tested on two case studies, the first of which being a simple cantilever beam with a vertical load on the far bottom edge and the second being a bracket designed to hold a lateral load on one of its vertical faces. FIG. 22 shows 2200 voxel element representations (2202, 2204, 2208, 2212, 2216, and 2220) of the different outputs of topology optimization, specifically different combinations of weights for compliance and support volume (2206, 2210, 2214, 2218, and 2222). FIG. 23 shows 2300 the iso-surface representation of the topology optimization outputs (2302, 2304, 2306, 2308, and 2310) for different combinations of weights for compliance and support volume. The iso-surface comprising of the STL facets may be used to calculate the volume of support structure.)

Examiner note: Examiner consider the support structure for the element as the cell body which is used to define the geometry for an object that is cantilever beam. 


manufacturing the object according to the geometry of the object.(See para 93- 94-in order to assist users in creating optimal designs and correct part geometry, while considering the inherent concerns associated with the AM processes, three computational tools 102 have been proposed. The design and topology optimization tool 104 for additive manufacturing helps create lightweight and structurally sound designs that may be easily buildable using AM processes. Once a design concept is ready, the image processing assisted tools 106 can be used to further analyze the part design for critical design concerns and for assessment of post-processing efforts. A completed part design can then be imported to the geometry compensation tool 108. This methodology helps create a modified part geometry which helps counteract the thermal deformations and shrinkages that occur during some of the AM processes. Together these three tools 102 can assist users in creating optimal AM friendly designs and making necessary corrections in the part geometry in order to create a first-time-right part of optimum quality.)

Anand does not teach modifying the cell body in response to at least one simulated force applied to the cell body.

In the related field of invention, Newman teaches modifying the cell body in response to at least one simulated force applied to the cell body; (see 412-413-FIGS. 16A-16D are schematic block diagrams illustrating modeled distribution of forces among solid-spheres upon application of force to one of a group of connected solid-spheres, in the absence (16A and 16B) and presence (16C and 16D) of end-to-end sphere connections in accordance with en embodiment of the disclosure. As illustrated in FIGS. 16A and 16B: if a string of cells, labeled A through G are connected, but the string of cells is bent such that A and G have immediate physical proximity but are not directly connected, then pushing A away from G will not directly affect G. Instead A would drag B along with it and B would drag C and so on. Eventually G might be dragged along, but only when affected by a force from cell F. In a second scenario depicted in FIG. 16C and FIG. 16D, adding adhesion between A and G changes the respective cells' behavior as well as how the remaining cells are affected by an applied force. Adhesion connections can be configured to occur between multiple cells, for example, one cell can be independently connected to many cells. For example, Cell A can be directly connected to adjacent cells B and G, and so it may take more force to pull and/or push cell A since two other cells would also have to be moved.)
and

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer-implemented for manufactured the object using additive manufacturing as disclosed by Anand to include modifying the cell body in response to at least one simulated force applied to the cell body as taught by Newman in the system of Anand for modeling one or more biological events using multicellular cell-based models. Many of the cell-based model features described here (e.g., genome, cell growth, cell division, cell death, signaling sources and detection, adhesion properties, regulation of passive physical properties of cells and other simulated objects) are optional, and use of these features within the context of the disclosure is flexible based on the needs of the specific cell-based model. (see, Anand ¶ 002, and 082)


13.           Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable Newman et al. (US 20100153082 A1) in view of  Newman et al., (PUB NO: US  20100153082 A1) , hereinafter Newman and further in view Deslandes (US 20080316204 A1).

Regarding claim 21  
The combination of Anand and Newman does not teach wherein defining the geometry for the object includes generating a modified geometry of the cell body, the modified geometry having a plurality of additional slant faces at the surface of the modified geometry.

However, Deslandes further teaches wherein defining the geometry for the object includes generating a modified geometry of the cell body, the modified geometry having a plurality of additional slant faces at the surface of the modified geometry. (See ¶ 94- s geometries 112 are rebuilt (step S400) by the system 1000, resulting in new geometries 52 and possibly new set of constraints 54. This step is based on the assumption that the modifications preserve the initial topology 110. See ¶ 100-101 - two behaviors may be expected from a cell motion. Referring now to FIG. 5: in some circumstances, the designer needs to move the support of the selected cell (default behavior 55 in FIG. 5) while in other circumstances, the cell is moved together with its boundary ("move with boundary" 57 in FIG. 5). For this purpose, a dedicated "move with boundary" option is available in the user interface, resulting in a modification as illustrated in FIG. 5. Such an option allows therefore for more flexibility at edition of the model. Accordingly, if the "move with boundary" option 57 is set, the cells bounding the selected cells are added to the set of selected cells. The set of rules used for collecting cells must ensure that self-consistency can be achieved during the rebuild process/step S400.See ¶ 109- executing the above rules, if a face is moved, adjacent faces are tilted)


Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of computer-implemented for manufactured the object using additive manufacturing as disclosed by Anand to include generating a modified geometry of the cell body, the modified geometry having a plurality of additional slant faces at the surface of the modified geometry as taught by Deslandes in the system of Anand and Newman in order to manage modeled objects in the field of computer-aided design (CAD) systems and computer-aided manufacturing (CAM).  (¶ 02)



Conclusion


14.           Claims 1-30 are rejected.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
“Mechanical Model of Geometric Cell and Topological Algorithm for Cell Dynamics from Single-Cell to Formation of Monolayer Tissues with Pattern” 2015 Liang et al.,
Discussing a cell model and an efficient geometric algorithm for studying the dynamic process of tissue formation in 2D (e.g. epithelial tissues). The approach describes that improves upon previous methods by incorporating properties of individual cells as well as detailed description of the dynamic growth process, with all topological changes accounted for. 
US 20180147062 AY et al.
Discussing the method for creating a geometric design definition for 3D models designed to fit physical or digital template objects is disclosed. The 3D models can transform to fit specific physical or digital objects which are different from but topologically isomorphic to the original template objects based on visual or mathematical inputs.
PAT NO: US10510150 B2 Bozorgtabar et al.
Discussing the method of producing temporal cell trajectories using accurate cell segmentation.

15.             Any inquiry concerning this communication or earlier communications from the examiner should be directed to PURSOTTAM GIRI whose telephone number is (469)295-9101. The examiner can normally be reached 7:30-5:30 PM, Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on 5712705626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/PURSOTTAM GIRI/Examiner, Art Unit 2147             


/BORIS GORNEY/Supervisory Patent Examiner, Art Unit 2147